Citation Nr: 1614850	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, to include service in the Republic of Vietnam (RVN) during the Vietnam War. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the benefits sought on appeal.

In August 2015, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The January 2009 rating decision also denied entitlement to service connection for PTSD, from which the Veteran perfected an appeal. While the case was on remand, in a December 2015 rating decision, the AMC granted service connection and assigned an initial 70-percent rating, effective in August 2008. There is no indication that the Veteran has appealed either the initial rating or effective date. Hence, the PTSD issue is no longer before the Board and will not be addressed in the decision below. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.





FINDINGS OF FACT

1. The AMC completed all additional development directed in the August 2015 Board remand.

2. The Veteran does not have a currently diagnosed hearing loss disability as defined by VA regulation.

3.  The Veteran has reported an onset of tinnitus in service; he presently complains of tinnitus.



CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2015).

2.  The requirements for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the January 2009 rating decision, via a September 2008 letter, the RO provided the Veteran with time- and content-compliant VCAA notice. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1). Further, neither the Veteran nor his representative has asserted any error in the notice or claimed specific prejudice as a result of an asserted error. Hence, the Board finds that VA complied with the VCAA notice requirements. See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's relevant VA treatment records are in the claims file. As noted in the Introduction, the Board remanded to insure that all relevant treatment records are obtained and for an additional examination to determine if the Veteran has a currently diagnosed hearing loss disability. As noted, the AMC accomplished all of those tasks. A VA employee certified that an additional search of the Veteran's records did not disclose a referenced "ROES audiogram." The Board finds no prejudice, as the evidence of record shows no current hearing loss disability. Further, the Board finds that the October 2015 audio examination is adequate for appellate purposes, as the examiner noted that the audiology results were valid. See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012). Neither the Veteran nor his representative has disputed the adequacy of the examination or asserted that there are additional records to obtain.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). VA deems sensorineural hearing loss and tinnitus organic diseases of the nervous system. See VA Under Secretary for Health Memorandum (October 1995).   See also 67 Fed. Reg. 59033 -01 (Sept. 19, 2002); 68 Fed. Reg. 25822 -01 (May 14, 2003) (describing tinnitus as a phantom sensation arising from the brain which is comparable to a central nervous condition).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Hearing Loss

As noted in the Introduction, the Veteran served in RVN during the Vietnam War. His assigned MOS was ammunition specialist. He asserted in his written submissions that his duties exposed him to the noise associated with the detonation and explosions of various ordinance, to include enemy rocket and mortar fire, including secondary explosions due to areas damaged by enemy fire. Official After-Action Reports related to the Veteran's claimed PTSD stressors note massive explosions due to enemy incoming mortar and rocket fire. Thus, the Veteran's in-service noise exposure was properly conceded.

The Veteran's conceded in-service noise exposure notwithstanding, however, the evidence of record shows that he has not incurred a hearing loss disability as a result.  The October 2008 examination report reflects the Veteran's report of his in-service noise exposure. The audio testing revealed no auditory thresholds of 40 db or higher at 500 Hz-4000 Hz, or 26 db or higher for at least three of those frequencies. Further, speech recognition using the Maryland CNC Test 100 percent for each ear. (12/17/08 VBMS entry-VA examination at pg 2). The results were similar at the November 2010 examination. There were no thresholds for either ear of 40 db or higher at any frequency; and, there was only one frequency for each ear where the threshold was higher than 26 db. Speech recognition was 94 percent for each ear. (11/01/2010 VBMS entry-VA examination at pg 2).

As noted in the August 2015 remand, a VA outpatient record dated in September 2008 noted speech recognition of 88 percent in the left ear and referenced a "ROES audiogram. 10/28/15 VBMS entry-CAPRI at pg 572). While on remand, a VA employee certified that a search of the Veteran's records did not reveal the audiogram. (10/28/15 VBMS entry-VA 21-0820 Report of General Information). Hence, the AMC arranged another examination.

The November 2015 examination report notes the Veteran's reported history of noise exposure during his active service. The audiogram revealed no auditory threshold of 40 db or higher at either frequency between 500 Hz and 4000 Hz; and none at 26 or higher for any frequency. (11/25/15 VBMS entry-C&P Exam at pgs 1-2). Speech recognition using the Maryland CNC List was 94 percent in each ear. Id. The examiner noted normal hearing in each ear. Id., at 3.

Although the Veteran's VA outpatient records include bilateral hearing loss among his problem areas, the preponderance of the evidence show that he in fact does not have a current hearing loss disability as defined in VA regulations. 38 C.F.R. § 3.385. Hence, the Board is constrained to deny the claim on both a presumptive and direct basis. 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


Tinnitus 

Upon VA examination in December 2008, the Veteran stated that he first noticed tinnitus after an explosion at an ammunitions dump in service.  It has varied in frequency and duration since that time.

The Veteran is competent to report the observable symptom of ringing in the ears.  The circumstances around its onset appear consistent with his service and his statements are deemed credible.  Moreover, while the record does not contain a favorable nexus opinion, one is not needed here.  Indeed, given the interpretation of tinnitus a chronic disease (organic disease of the nervous system) under 38 C.F.R. § 3.309(a), the claim may be granted on continuity of symptomatology alone.  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the evidence is it at least in equipoise and service connection for tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


